Citation Nr: 1107239	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial evaluation higher than 40 percent for 
spondylolisthesis with degenerative joint disease of the lumbar 
spine. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from January 1974 to February 
1980.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania,            which denied a claim 
for an initial evaluation greater than 40 percent for 
spondylolisthesis with degenerative joint disease of the lumbar 
spine. This appeal follows the Veteran's original action taken to 
contest the assigned disability rating pursuant to a March 2005 
grant of service connection for her low back disability.        
As stated, the issue now on appeal is one of the propriety of the 
initial evaluation since service connection was granted. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 


FINDING OF FACT

The Veteran's low back disorder is manifested by at or near 
normal range of motion findings, and does not involve ankylosis 
of any type. 


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 40 
percent for spondylolisthesis with degenerative joint disease of 
the lumbar spine. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 
5239 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2010).

However, in regard to the claim on appeal for higher initial 
evaluation for service-connected disability, the requirement of 
VCAA notice does not apply. Where a claim for service connection 
has been substantiated and an initial rating and effective date 
assigned, the filing of a Notice of Disagreement (NOD) with the 
RO's decision as to the assigned disability rating does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to either of these "downstream 
elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). This is the case here, in that the claim for service 
connection for a lumbar spine disorder has been substantiated, 
and no further notice addressing the downstream disability rating 
requirement is necessary. 

Meanwhile, the RO has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining VA outpatient 
treatment records, and arranging for the Veteran to undergo VA 
medical examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully descriptive 
medical examinations are required with emphasis on the limitation 
of activity imposed by the disabling condition). In support of 
her claim, the Veteran has provided personal statements and a lay 
statement from a third-party. She declined to testify at a 
hearing. There is no indication of further available evidence or 
information to obtain. The record as it stands includes 
sufficient competent evidence to decide         the claim. Under 
these circumstances, no further action is necessary to assist                  
the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, 
the degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for the 
disability, after already having established service connection 
for it, VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time. In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found -- "staged" ratings. 
See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors        are 
not already contemplated in the governing rating criteria. Id. 
See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's service-connected spondylolisthesis, with 
degenerative joint disease of the lumbar spine, is evaluated as 
40 percent disabling under provisions of             38 C.F.R. § 
4.71a, Diagnostic Code 5239, for spondylolisthesis or segmental 
instability. 

Under applicable rating criteria, this disability is to be 
evaluated in accordance with VA's General Rating Formula for 
Diseases and Injuries of the Spine. 
 
This rating formula provides for the assignment of a 40 percent 
rating for forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine. 

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. 
Under notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to            30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. Note (4): Round each range of motion 
measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis.  

The factual background of this case encompasses a February 2005 
VA Compensation and Pension examination, upon which the Veteran 
reported having experienced chronic, achy pain in the lower back, 
a throbbing type of pain associated with spasms every day. The 
Veteran reported she had not been bedridden in the last 12 months 
because of the lower back condition. There was no significant 
history of flares. The Veteran could ambulate with the help of a 
cane, could walk about one mile at a stretch with a cane, and had 
a tendency of falling. On a physical exam, there was tenderness 
and spasms in the paravertebral muscles of the lumbar spine. 
Range of motion consisted of forward flexion to 30 degrees, 
extension to           10 degrees, lateral rotation 20 degrees in 
each direction, and lateral flexion to              20 degrees in 
each direction. With repetitive use, there was no additional loss 
of range of motion due to pain, fatigue, weakness or 
incoordination. Neurological exam revealed 5/5 power in all major 
motor groups of the lower extremities.        There was no 
atrophy noted. There were no sensory deficits. The toes were 
downgoing, and deep tendon reflexes were brisk, but symmetrical. 
The diagnosis was spondylolisthesis with degenerative joint 
disease of the lumbar spine.                   The estimated 
functional capacity was that the Veteran was independent, and 
gainfully employed. She just had restrictions on walking. All 
activities of daily living were independent at that time.

Records of VA outpatient treatment include intermittent findings 
regarding the nature and extent of lower back problems. A 
November 2005 physician's report indicates that the Veteran 
experienced continued lower back pain, with limited help from 
pain and muscle relaxant medications. The Veteran was considered 
to have likely osteoarthritis. A treatment plan of continued 
physical therapy and anti-inflammatory medication was 
recommended. 

Upon VA examination again in June 2006, the Veteran had 
subjective complaints of low back pain which was constant with 
stiffness and weakness. She claimed that  the pain radiated to 
both her legs, and she walked with a mild antalgic gate.                   
She claimed that she used a cane and a lumbosacral brace, but did 
not present with one at the time of examination. She used no 
walkers, crutches or wheelchairs. Objective physical exam 
demonstrated lumbar spine flexion to 90 degrees, extension to 25 
degrees, rotation 30 degrees in each direction, and lateral 
flexion to 20 degrees in each direction. With repetitive use, the 
range of motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance. The Veteran described flare-ups of 
symptoms seven to eight times per year, with duration of pain up 
to two to three days. There was minimal pain with range of 
motion, minimal spasms, minimal tenderness, and no weakness. On 
neurological exam both sensory and motor function were both 
normal. The Veteran denied any bladder or bowel impairment. As to 
incapacitation during a 12-month period the Veteran again claimed 
having seven to eight flare-ups per year. The diagnosis was 
lumbar strain with spondylolisthiasis with degenerative joint 
disease, mildly active at the time of examination. As to 
functional impairment, the Veteran described difficulty in 
prolonged sitting for more than a half-hour to 45 minutes, 
standing for more than  15 to 20 minutes and walking for more 
than 10 minutes due to low back pain,             as well as 
climbing and bending. The Veteran stated she could not lift more 
than           10 pounds due to back pain. 

In a March 2010 statement, the Veteran's spouse described a 
series of symptoms that the Veteran experienced in connection 
with her back condition, including daily back and shoulder pain, 
numbness in the feet and legs, and sleep difficulties.

Most recently, the Veteran again underwent VA examination in 
March 2010.        She then reported having pain throughout the 
thoracic, lumbar and sacral spines, mostly across the lumbar 
spine, but also radiating down the back of the legs to the top of 
the calf bilaterally. The pain was constant and daily. Also 
reported was weakness and stiffness. The Veteran was using a 
straight cane at the exam and walked with a mildly antalgic gait. 
She stated she was to receive a new back brace soon. Activities 
of daily living were affected in that she could stand for 15 to 
20 minutes with a cane and could walk up to two blocks. The 
Veteran denied any incapacitating episodes over the previous 12 
months. On range of motion testing, there was forward flexion to 
95 degrees, extension to 15 degrees, lateral rotation   30 
degrees in each direction, and lateral flexion to 25 degrees in 
each direction,         all done with pain throughout. With three 
repetitions, the range of motion was not additionally limited by 
pain fatigue, weakness or lack of endurance. There was no 
paravertebral spasming or tenderness to palpation over the 
lumbosacral spine. Muscle strength of the lower motor groups was 
5/5 bilaterally. Deep tendon reflexes were 2+ bilaterally. There 
was negative straight leg raising bilaterally. Pain and 
temperature, light touch and pinprick were intact from the knees 
to the toes bilaterally. The diagnosis was spondylolisthesis with 
degenerative disc disease of the lumbosacral spine. 

Upon review of the foregoing, the necessary conclusion that 
results when applying the relevant rating criteria is that the 
current assigned 40 percent rating for a            low back 
disorder represents the highest assignable disability evaluation. 
The Board makes this determination having considered fully the VA 
examination history dating back to near contemporaneously with 
the effective date that service connection was granted. Pursuant 
to the applicable General Rating Formula, for purpose of applying 
38 C.F.R. § 4.71a, Diagnostic Code 5239, the only means by which 
any rating higher than 40 percent may be assigned is when there 
manifests joint ankylosis of the spine. Specifically, where as 
here the thoracolumbar spine is involved, a maximum rating of 50 
percent is assignable due to unfavorable ankylosis of the entire 
thoracolumbar spine. (The absolute highest 100 percent rating 
under the General Rating Formula is reserved for unfavorable 
ankylosis of the entire spine, not at issue here since the 
evaluation assigned for a separate cervical spine disorder is not 
a present matter on appeal.) The Board is fully aware of the 
Veteran's reported symptomatology regarding a back disability, 
and of those outlined in the third-party statement of her spouse. 
To that effect, the only criteria that may be utilized to support 
any increased rating is that specified in the rating schedule, 
and the Board is bound to utilize this criteria for disability 
evaluation purposes. It is also noted that many of these reported 
symptoms have already been recognized and compensated in the 
existing 40 percent disability rating.

As the evidence of record reflects, the Veteran simply does not 
demonstrate ankylosis of the thoracolumbar spine in any form, as 
would be required to substantiate greater than a 40 percent 
evaluation. By definition, ankylosis contemplates a total absence 
of joint mobility. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski,  3 Vet. App. 259 (1992) (both indicating 
that ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable). On every VA 
examination thus far, the Veteran has had an ample degree of 
retained joint mobility. Significantly, on VA examination in 
March 2010, there was retained forward flexion of the 
thoracolumbar spine to 95 degrees,          with no diminution 
due to pain, repetition, weakness, incoordination or other types 
of functional loss. See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. 
Notably, per VA guidelines this is normal range of motion, and 
does not support on its own even a compensable disability 
evaluation. The Board by no means is calling into question the 
existing assigned disability rating -- this point merely is 
raised to underscore the factual conclusion that certainly no 
higher rating is warranted under these circumstances. 

Aside from the preceding involving limitation of motion findings, 
the Board has given consideration to the potential availability 
of evaluation under the criteria for Intervertebral Disc Syndrome 
(IVDS). However, as best reflected through the March 2010 VA 
examination report, the Veteran has had absolutely no 
incapacitating episodes of disc disease in the year preceding the 
examination. Without any incapacitating IVDS episodes, a 
compensable evaluation under that alternate source of rating 
criteria is not warranted. Moreover, while there have been some 
complaints of radiating pain, neurological examinations have 
consistently shown normal findings, and have not corroborated any 
stand alone neurological disability resulting from the Veteran's 
back disorder.

On the basis above, the Board finds that no greater rating than 
40 percent is available under the VA rating schedule for the 
Veteran's spondylolisthesis with degenerative joint disease of 
the lumbar spine.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that her service-
connected disability under evaluation has caused her marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. Indeed, she remains 
employed on a full-time basis. The Veteran's service-connected 
low back disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown,             9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons, the Board is denying the claim for a higher 
rating than 40 percent for spondylolisthesis with degenerative 
joint disease of the lumbar spine.              This 
determination takes into full account the potential availability 
of any "staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency of 
the claim under review. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     


ORDER

An initial evaluation higher than 40 percent for 
spondylolisthesis with degenerative joint disease of the lumbar 
spine is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


